Citation Nr: 0740702	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

The propriety of the reduction of the rating for the service-
connected osteoarthritis of the left knee status post 
anterior cruciate ligament (ACL) reconstruction from 30 
percent to 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision, which 
reduced the rating for the service-connected osteoarthritis 
of the left knee status post ACL reconstruction from 30 
percent to 10 percent.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was granted a 30 percent disability rating 
for his service-connected osteoarthritis of the left knee, 
status post ACL reconstruction, effective on September 1, 
2000.  

3.  The RO's later reduction of the 30 percent rating 
assigned for the service-connected left knee disability is 
shown to have been based on examination findings that were 
less than full and complete so as to document improvement.  



CONCLUSION OF LAW

The reduction of the 30 percent rating for the service-
connected osteoarthritis of the left knee, status post ACL 
reconstruction is void ab initio.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.344(a), 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.  

The Board notes that a March 2002 letter sent the veteran 
notice of a proposed reduction of the service-connected 
disability rating.  The March 2002 letter stated that the 
reduction would result in the reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  

The veteran was notified at his last address of record of the 
action contemplated and furnished detailed reasons therefore.  
The veteran was given 60 days for the presentation of new 
evidence to show that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that an April 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claim and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in a January 2007 letter.  Further, the Board's 
decision herein denies the veteran's claim so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical care providers having existing 
records that should be obtained before the claims are 
adjudicated.  

The Board notes that an April 2006 letter from the veteran 
stated he had more evidence to submit; however, the record 
was kept open for that statutory period and the veteran 
failed to submit any additional evidence.  

The Board also notes that the veteran lives abroad and an 
April 2003 RO letter gave him the appropriate information 
that was required by a VA medical examination.  The veteran 
had VA contracted examinations in November 2001 and November 
2003.  The adequacy of these examination will be discussed 
hereinbelow.  

The veteran requested a hearing before the Board; however, 
the RO sent the veteran a letter in November 2004 that stated 
the RO did not conduct hearings abroad.  The veteran insisted 
on a Board hearing in England or when he was in Florida or 
Virginia in March 2006.  

The RO documented their efforts trying to schedule the 
veteran for a hearing at the location and time that worked 
for him.  .  The veteran was then scheduled for a Board 
hearing in March 2007 at the RO in Pittsburgh, Pennsylvania.  

The veteran stated that he could not attend that hearing, but 
still wanted a Board hearing in England.  Thus, in light of 
difficulties in scheduling, the duty to assist to schedule a 
hearing has been fulfilled to the extent possible.  


II.  Analysis

In a September 2000 RO rating decision the veteran was a 
granted a 30 percent disability rating for his service-
connected osteoarthritis of the left knee, status post ACL 
reconstruction, effective on September 1, 2000.  

A March 2002 RO rating decision proposed to reduce the rating 
for the service-connected osteoarthritis of the left knee, 
status post ACL reconstruction and the disability rating was 
formally reduced from 30 percent to 10 percent, effective on 
September 1, 2004, in June 2004.  

The Congress has provided that a veteran's disability will 
not be reduced unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155.  

Additionally, in cases where a rating has been in effect for 
5 years or more, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life. Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  

The 5-year period is calculated from the effective date of 
the rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  

The beneficiary must be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  

It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  

Any examinations that are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  

The September 2000 RO rating decision rated the veteran under 
Diagnostic Code 5257, a 10 percent evaluation is warranted 
for slight knee on the basis of recurrent subluxation or 
lateral instability; a 20 percent evaluation is warranted for 
moderate impairment; and a 30 percent rating is assignable 
for severe impairment.  

The June 2004 RO decision rated the veteran under Diagnostic 
Code 5260; a 10 percent rating is warranted where flexion of 
the leg is limited to 45 degrees; a 20 percent rating is 
warranted where flexion is limited to 30 degrees; and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  

Diagnostic Code 5261 provides for a 10 percent rating where 
extension of the leg is limited to 5 degrees; a 20 percent 
rating is warranted where extension is limited to 10 degrees; 
a 30 percent rating is warranted where extension is limited 
to 15 degrees.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The Board notes that the veteran had surgery in 1970 for an 
ACL rupture after physiotherapy and quad strength exercises 
did not significantly stabilize his leg.  In May 2000 the 
veteran had a second ACL operation that was followed up by a 
November 2000 operation for the removal of screws from the 
joint.  An MRI in May 2000 showed finding a chronic 
disruption of the ACL, a complex tear of the medial meniscus 
and minimal changes due to osteoarthritis.  

At the May 2000 VA examination, the veteran was noted to have 
had arthroscopic reconstructive surgery earlier that month 
and was still convalescing and required crutches for 
ambulation.  He was undergoing physical therapy for range of 
motion exercises but was told to expect a full year for 
complete recovery.  The veteran was diagnosed with 
osteoarthritis, status post recent arthroscopic 
reconstructive surgery of ACL.  

The veteran had a VA contract examination done in England in 
November 2001 that was based on the history provided by the 
veteran.  The veteran reported having a sense of looseness in 
the left knee joint, but had had no giving way.  

The examination revealed post surgical scars on the left 
knee, 2 inch fading scar from the patella medially superior 
oblique and a 2 inch scar supero-lateral to the patella with 
a 1 inch depressed area.  There was also a 3 inch zig-zagging 
fading scar.  

The knee was noted to appear to be stable with no effusion or 
tenderness over the joint lines; however, there was a degree 
of tenderness superior and inferior to the patellar.  The X-
ray studies revealed a little degenerative change that 
corresponded with the diagnosis of arthritis.  

The examiner noted that the veteran had a history of three 
knee operations and many years of resulting disability.  The 
knee was noted to cause continuing problems and to appear 
more stable now.  

At the veteran's November 2003 VA examination, he complained 
of having intermittent pain and swelling of the left knee, as 
well as chronic stiffness, fatigability, mild weakness and 
lack endurance.  He denied having heat, redness, instability 
or locking.  

The veteran reported that he was on his feet for prolonged 
periods during the course of his job and that this 
precipitated painful episodes that often lasted one to two 
days and usually resolved if he was able to stay off of his 
knee for a few days.  He had slight limitation of range of 
motion in the affected knee and added that his range of 
motion was additionally decreased in small amount during 
flare-ups.  He denied having any current dislocation or 
subluxation or using crutches or other assistive devices to 
help him walk.  

The veteran's left knee passive and active range of motion 
was from 0 to 120 degrees, and knee extension against gravity 
was full, but only 4+ out of 5 compared to 5 out of 5 on the 
right against resistance.  .  

The veteran's range of motion was not painful except in 
complete active extension to 0 degrees.  The examiner noted 
that, during flare-ups of pain and swelling, his range of 
motion was additionally limited to approximately 100 degrees 
of flexion.  

On examination, there was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding.  There were no gait 
abnormalities, although his gait became altered after a long 
day on his feet.   There were no callosities, breakdown, or 
unusual shoe wear noted and ankylosis was not present.  

The veteran's range of motion for flexion was from 0 to 120 
degrees and extension was to 0 degrees.  The X-ray studies 
revealed osteoarthritis of the medial and patellofemoral 
joint compartments.  

The Board finds after careful review of the record that the 
30 percent rating for the service-connected disability 
manifested by osteoarthritis of the left knee, status post 
ACL reconstruction was improperly reduced based on findings 
of a contract examination performed in England in November 
2001 that was subsequently determined by the RO to have been 
inadequate.  

While the veteran was subsequently examined in November 2003, 
the Board finds that the examination was less than full and 
complete for the purpose of supporting a reduction in the 
initial 30 percent rating assigned for the service-connected 
left knee disability.  

The burden in obtaining adequate findings to support the 
reduction of the rating for the service-connected left knee 
disability in this case clearly rests with VA.  Here, to the 
extent that this matter involves a reduction in a previously 
assigned rating, the Board finds no basis for concluding that 
the service-connected left knee disability had undergone 
improvement on reexamination.  

Given the circumstances in this case, the Board finds that 
reduction of the disability rating from 30 percent to 10 
percent was improper as it was not in conformity with the 
applicable regulations providing for the stabilization of 
disability evaluations.  



ORDER

The reduction of the 30 percent rating for the service-
connected osteoarthritis of the left knee, status post ACL 
reconstruction is void ab initio.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


